[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                              ________________________            FILED
                                                         U.S. COURT OF APPEALS
                                      No. 11-10843         ELEVENTH CIRCUIT
                                                           SEPTEMBER 14, 2011
                                  Non-Argument Calendar
                                                                JOHN LEY
                                ________________________
                                                                 CLERK

                           D.C. Docket No. 0:09-cv-61618-WJZ



KENNETH ARUGU,

llllllllllllllllllllllllllllllllllllllllPlaintiff - Counter Defendant - Appellant,

versus

CITY OF PLANTATION,
KIMBERLY STALKER,
LAURETTA DECKER,
a.k.a. Lauretta Arugu,

llllllllllllllllllllllllllllllllllllllllDefendants - Appellees,

WILLIAM SMITH,

llllllllllllllllllllllllllllllllllllllllDefendant - Counter Claimant - Appellee.

                               ________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             ________________________

                                     (September 14, 2011)
Before CARNES, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:

       Kenneth Arugu appeals the district court’s judgment awarding sanctions

against him in the form of $1,953 in attorney’s fees. Those sanctions arose from

Arugu’s filing a pro se “Motion in Opposition” to the district court’s order

dismissing his lawsuit for failure to comply with a court order. Arugu filed the

motion pro se even though his brother, Odiator Arugu, has served as his attorney

throughout the proceedings in the case.1

                                                I.

       Arugu’s pro se motion contained unsupported accusations of misconduct by

the district court and defense counsel and stated that Arugu had “notified the

ACLU, NAACP, the Urban League, Rainbow Coalition, National Action Network,

Channel 7 news, Channel 4 news, CNN, Sun-Sentinel news, and the Miami Herald

news” about the dismissal of his lawsuit. Arugu asserted that the district court

judge was “bias[ed] against [him],” had “abused his authority as a judge,” and had

       1
        Arugu, through his brother as counsel, originally filed a complaint in Florida state court
alleging various state law tort claims against these defendants: the City of Plantation, Florida;
Officer Kimberly Stalker; Officer William Smith; and Lauretta Decker, who is Arugu’s ex-wife.
The allegations arose from a domestic dispute at Decker’s home, which resulted in Arugu’s
arrest. Arugu later amended his complaint to assert violations of his Fourth Amendment rights
under 42 U.S.C. § 1983, and the defendants removed the case to federal court. Officer Stalker
asserted a counterclaim against Arugu for assault and battery, alleging that he “unlawfully struck
and battered” her and injured her in the course of his arrest.

                                                2
“failed to uphold and keep to the oath of office.” In response the defendants filed

a motion for sanctions.

      The motion for sanctions was referred to a magistrate judge, who found that

because Arugu was represented by counsel, he was on notice that he was not

authorized to file anything pro se. That notice was given in the form of a local

rule, which provides: “Whenever a party has appeared by attorney, the party

cannot thereafter appear or act on the party’s own behalf in the action or

proceeding, or take any step therein . . . .” S.D. Fla. R. 11.1(d)(4). In addition to

that, Arugu had notice in the form of an earlier order issued by the district court

directing him to refrain from filing any more pro se motions because those

motions violated Local Rule 11.1(d)(4).

      Arugu asserted that he believed that he was no longer represented by

counsel at the time he filed the pro se “Motion in Opposition,” but the magistrate

judge rejected that assertion, finding that Arugu provided “no comprehensible

explanation for why, after his attorney filed five post-dismissal documents on

[Arugu’s] behalf, [Arugu] suddenly considered himself not to be represented

anymore,” particularly given that his attorney was also his brother. According to

the magistrate judge’s report, Arugu’s arguments were “inconsistent because he

simultaneously asserts that he thought that he was not represented by counsel

                                           3
following the dismissal of the matter and that counsel for Defendants should have

made efforts to resolve the Motion for Sanctions with his counsel (whom he

thought did not represent him) prior to filing the motion.”

      The magistrate judge also found fault with the content of the pro se filing,

which accused the district court judge of being biased, abusing his authority, and

failing to uphold his oath of office—all without any substantiating evidence.

According the magistrate judge’s report, the “Motion in Opposition” apparently

was filed for the sole purpose of disparaging the district court judge and

attempting to demean the court. The filing did nothing to advance the litigation

and actually disrupted it and multiplied the proceedings. The magistrate judge

specifically made a finding of bad faith, stating: “In view of these circumstances

and [Arugu’s] suspect explanation for his pro se [Motion in] Opposition despite

the Court’s prior Order instructing [Arugu] to make all filings through his

attorney, I find that [Arugu] filed his Opposition in bad faith.” The magistrate

judge recommended that the district court exercise its inherent authority to impose

sanctions. The sanction recommended was an award of the fees and costs that

were associated with the defendants’ filing of their motion for sanctions and

defense counsel’s attendance at the hearing on that motion.




                                          4
      Arugu filed objections to the report and recommendation. The district court

conducted a de novo review of the record, overruled Arugu’s objections, and

approved and adopted the magistrate judge’s report and recommendation, and as a

result exercised its inherent authority to award sanctions against Arugu. The court

ordered the defendants to file affidavits and supporting documentation to establish

the costs and fees they had incurred related to their motion for sanctions.

      The defense counsel filed a “Verified Notice of Compliance,” asserting that

they were entitled to $1,953 based on 12.6 hours of attorney time at a $155 per

hour billing rate, which was the rate the City had agreed to pay them for all legal

work on the case. They included a detailed list of tasks performed, the date of

their performance, and the amount of time each task took in ten-minute

increments. They expressly waived any claim to reimbursable costs such as

postage and copying, stating that those were nominal.

      The district court issued an order construing the defendants’ notice of

compliance as a motion for attorney’s fees. Applying the lodestar method of

calculating an award of attorney’s fees, the court found that $155 was a reasonable

hourly rate, and 12.6 hours was a reasonable amount of time to spend on tasks

related to the motion for sanctions. For those reasons, the court ordered Arugu to

pay the defendants $1,953. After the district court issued that order, Arugu filed

                                          5
an “Objection” to the award of fees, which the district court considered,

concluding that Arugu’s objections to the calculation of fee award were “without

merit.” Arugu appealed to this Court.

                                         II.

      We review only for abuse of discretion a court’s imposition of sanctions

under its inherent powers. Eagle Hosp. Physicians, LLC v. SRG Consulting, Inc.,

561 F.3d 1298, 1303 (11th Cir. 2009). “In determining whether the court abused

its discretion we ask whether it applied the wrong legal standard or made findings

of fact that are clearly erroneous.” Id. (quotation marks and alteration omitted).

      We have explained:

      A court may impose sanctions for litigation misconduct under its
      inherent power. The court’s inherent power derives from the court’s
      need to manage its own affairs so as to achieve the orderly and
      expeditious disposition of cases. This power, however, must be
      exercised with restraint and discretion.

Id. at 1306 (quotation marks, alterations, and citations omitted). “‘The key to

unlocking a court’s inherent power is a finding of bad faith.’” Id. (quoting Barnes

v. Dalton, 158 F.3d 1212, 1214 (11th Cir.1998)). A party engages in bad faith by,

among other things, “delaying or disrupting the litigation or hampering

enforcement of a court order.” Id.




                                          6
      Arugu contends that he did not act in bad faith by filing the pro se motion in

opposition, even though he was represented by counsel and the district court had

already ordered him not to file any more pro se motions. That contention is

untenable. The magistrate judge’s finding of bad faith was not erroneous, much

less clearly erroneous. It was based on a finding that Arugu’s pro se motion

disrupted the litigation and multiplied the proceedings. The magistrate judge

noted that the defendants had to respond to that motion, and the court had to hold

a hearing on the defendants’ response. There was also a finding that Arugu’s

explanation for his actions was “suspect.” In spite of that finding, Arugu

continues to assert in his brief to this Court that defense counsel violated the

district court’s local rule by failing to confer with his counsel before filing a

motion for sanctions, while asserting that he filed his pro se motion because he

thought his case was closed and he was no longer represented by counsel. Those

assertions are plainly contradictory. Based on those facts as well as the content of

Arugu’s pro se motion itself, the magistrate judge properly concluded that

sanctions were appropriate. In its adoption of that conclusion and its




                                           7
determination of the amount to be awarded, the district court acted well within the

range of its discretion.2

       AFFIRMED.




       2
         Arugu also argues that he had no opportunity to respond to the defendants’ motion
seeking fees. That is incorrect. As we have already discussed, Arugu filed an “Objection” after
the district court issued its order awarding the fees. The district court considered and then
rejected on the merits Arugu’s objections to the award, including his assertion that certain items
on the list of tasks performed were not related to the defendants’ motion for sanctions.

                                                 8